 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                               No. 2:19-CV-1444-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    HARRIS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                      I. PLAINTIFF’S ALLEGATIONS

 8                   Plaintiff Dominique Merriman names the following as Defendants: Harris, J.

 9   Ponder, James Telander, and S. Gates

10                   Plaintiff is a prisoner at Mule Creek State Prison located in Ione, California. On

11   January 23rd, 2019, Plaintiff expressed feelings of anxiety and thoughts of self-harm and suicide

12   to the prison psychologist, Harris. Harris was allegedly aware that Plaintiff had a history of prior

13   suicidal behavior. Regardless, Harris did not place Plaintiff under suicide observation and cleared

14   Plaintiff to be housed in his regularly assigned unit. Plaintiff subsequently cut at his own body

15   with a sharp object, causing bleeding, pain, and permanent scarring. Plaintiff also claims to have

16   suffered emotional distress as a result of the above-mentioned incidents.

17                   Harris’s supervisors J. Ponder, James Telander, and S. Gates were allegedly aware

18   of Plaintiff’s history of prior suicidal behavior and of Harris’s decision to forgo placing Plaintiff

19   under suicide observation. According to Plaintiff, they made no supervisory changes to Harris’s

20   decision.
21

22                                             II. DISCUSSION

23                   The Court finds service as to Defendant Harris appropriate. The Complaint

24   adequately states facts to allege an 8th Amendment claim against Defendant Harris, based on

25   allegations of a direct failure to act in his capacity as the prison’s psychiatrist.

26                   The Court, however, finds allegations against Defendants J. Ponder, James
27   Telander, and S. Gates (Supervisors) insufficient for lack of facts linking their conduct to a

28   violation of Plaintiff’s rights.
                                                          2
 1                  Supervisory personnel are generally not liable under § 1983 for the actions of their

 2   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

 3   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

 4   violations of subordinates if the supervisor participated in or directed the violations. See id. The

 5   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

 6   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

 7   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

 8   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

 9   personnel who implement a policy so deficient that the policy itself is a repudiation of

10   constitutional rights and the moving force behind a constitutional violation may, however, be

11   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

12   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

13                  When a defendant holds a supervisory position, the causal link between such

14   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

15   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

16   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

17   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

18   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

19   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

20                  Plaintiff appears to allege liability on the part of the Supervisors based purely on
21   their knowledge and acquiescence to Harris’s conduct. This alone is insufficient. Plaintiff must

22   allege a specific causal connection between the Supervisors’ conduct and a constitutional

23   violation. A generalized statement of the Supervisors’ prior knowledge of the Plaintiff’s suicidal

24   tendencies, alone, does not plausibly establish this causal connection.

25   ///

26   ///
27   ///

28   ///
                                                        3
 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

 4   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

10   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

11   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

12   each named defendant is involved, and must set forth some affirmative link or connection

13   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

14   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15                  Because the complaint appears to otherwise state cognizable claims, if no amended

16   complaint is filed within the time allowed therefor, the court will issue findings and

17   recommendations that the claims identified herein as defective be dismissed, as well as such

18   further orders as are necessary for service of process as to the cognizable claims.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

20   complaint within 30 days of the date of service of this order.
21

22

23   Dated: October 4, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       4
